Per Curiam.
The defendant had a judgment in the court below and the plaintiff appeals. The case is submitted on briefs and we have only the brief for appellant.
The state of the case does not contain any specification under rule 145 of this court, of the “determinations or directions of the District Court with respect to which the appellant is dissatisfied in point of law” and upon which the rule prescribes that the appeal shall be solely heard. Kearns v. Waldron, 76 N. J. L. 370; Calvin v. Ostrander Fire Brick Co., 84 Id. 531; Sentliffer v. Jacobs, 84 Id. 129.
Under the practice indicated in the last case the appeal will be dismissed.